 Case: 4:19-cr-00715-SRC-NAB Doc. #: 2 Filed: 08/29/19 Page: 1 of 1 PageID #: 4

                                                                                            FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                        'AUG 29 2019
                                                                                       U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF MO
UNITED STATES OF AMERICA,                             )                                      ST.LOUIS
                                                      )
                       Plaintiff,                     )
                                                      )'
vs.                                                   )
                                                      )
                                                           4:19CR715 SRCINAB
FELIPE Q. LORTHRIDGE, SR.,                            )
                                                      )
                       Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

      The Grand Jury charges that:

      On or about July 23, 2019, in the City of St. Louis, within the Eastern District of Missouri,

                                FELIPE Q. LORTHRIDGE SR.,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

year, and the firearm had previously traveled in interstate or foreign commerce during or prior to

being in defendant's possession.

      In violation of Title 18, United States Code, Section 922(g)(l ).




                                                              A TRUE BILL


                                                              FOREPERSON
JEFFREY B. JENSON
United States Attorney



Gregory M. Goodwin, #65929MO
Special Assistant United States Attorney
